Petitioners’ claim that they were ignorant of the law is not a valid excuse for failure to serve a notice of claim timely (Matter of Tricomi v New York City Hous. Auth., 191 AD2d 447). Renewal on the basis of the different excuse that an alleged confrontation between one of the petitioners and a City employee caused the former to delay commencement of legal proceedings out of fear of retaliation by the latter was properly denied on the ground that the new facts were known at the time of the original application. Concur—Milonas, J. P., Ellerin, Kupferman, Tom and Mazzarelli, JJ.